DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 1/20/2021 has been reviewed and is accepted.

Examiner Comment on Allowance
Claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should" preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907.  The examiner can normally be reached on M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647